Citation Nr: 0510442	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to January 1986.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 20 percent evaluation 
for diabetes mellitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
In correspondence dated in September and November 2003, Dr. 
P.L. indicated that he has been treating the veteran for 
diabetes; however, those treatment records are not in the 
claims file.  As they may have bearing on the veteran's 
claim, they must be secured.  

The correspondence form Dr. P.L. also suggests that the 
veteran's diabetes may have increased in severity since his 
last VA examination, in July 2003.  As that examination was 
almost two years ago, another examination is indicated.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not specifically advised to submit 
everything he has pertinent to the claim.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
there is technical compliance with the notice requirements of 
the VCAA without causing significant additional delay in the 
processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA (a VCAA letter) that 
specifically advises him to submit 
everything in his possession pertinent 
to his claim.  He should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for 
diabetes mellitus since February 2002.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified, 
specifically including records of Dr. 
P.L.  

3.  The RO should arrange for the 
veteran to be scheduled for a VA 
examination to determine the current 
severity of his diabetes mellitus.  The 
veteran's claims folder must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
done.  The report of examination should 
contain a detailed account of all 
manifestations present.  The examiner 
should specifically state whether the 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities, and whether there are 
associated episodes of ketoacidosis or 
hypoglycemic reactions resulting in 
hospitalization or need for a diabetic 
care provider (and, if so, the 
frequency of hospitalizations and/or 
diabetic health care provider visits).  
The examiner should also note whether 
there are any complications of the 
diabetes.  If so, and if in the 
examiner's opinion a specialist's 
consult is needed to assess the 
severity of the complications, such 
specialist examination should be 
arranged.  The examiner(s) should 
explain the rationale for any opinions 
given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



